Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe short-range wireless communication technology and, accordingly, the identification/description is indefinite.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Stanley Robert Stanbridge (US 20160213558 A1; hereinafter “Stanbridge”), Rebecca L. Goldman (WO 2018119106 A1; hereinafter “Goldman”), and Buddy L. Snow (WO 2015143053 A1; hereinafter “Snow”) represent the closest prior art to the claimed invention.
	Stanbridge discloses of a hand-held vibro-acoustic assembly ([0052] “massager 300”, see Fig. 3), comprising:
A housing ([0057] Stanbridge teaches of a housing composed of the portions “320”, “322”, “310”, “312”, see Fig. 3) comprising a top portion ([0057] “first motor housing portion 320” combined with “second motor housing portion 322”) coupled to a bottom portion ([0057] “first bearing mount assembly housing portion 310” combined with “second bearing mount assembly portion 312”) to define an interior area, the bottom portion having an engaging area ([0057] “treatment area/disc 302”) configured to engage a body portion of a user;
an activatable transducer ([0057] “motor assembly 314”) in the interior area, the transducer being controllable and operable to generate vibrations and transmittable through the engaging area of the housing's bottom portion to the body portion of the user ([0052] Stanbridge teaches of a treatment surface at the applicator head of the device, see Fig. 1A), and controllable for generation of vibrations in accordance with a selected one of a plurality of treatment protocols ([0081] Stanbridge teaches of varying vibrational speeds that can be controlled by the user through a switch);
a structure ring ([0057] “first motor mount portion 316” combined with “second motor mount portion 318”, see Fig. 3) in the interior area and coupled to the bottom portion of the housing, the structure ring having an open central area, and at least a portion of the transducer is positioned in the open central area;
an upper structure disk ([0057] “orbiting head assembly 304”) in the interior area and positioned approximately proximate to a top portion of the housings bottom portion;
an intermediate structure disk ([0057] “bearing mount assembly 308”) in the interior area and positioned between and spaced apart from each of the structure ring and the upper structure disk;
a plurality of support columns ([0057] Fig. 3 shows screws extending through the intermediate structure disk to the ring structure) extending between the structure ring and the intermediate structure disk and forming a space that contains the transducer;
a plurality of spacer columns (“pins 307”, see Fig. 3 as the pins 307 extend between the intermediate structure disk and the upper structure disk) extending between the intermediate structure disk and the upper structure disk; and
a circuit board assembly ([0057] “circuit board 324”) comprising control features ([0081] Stanbridge teaches of a switch coupled with a potentiometer and the motor to control the vibrational speed of the device) coupled to the transducer and an activation switch ([0053] “switch shuttle 130” see Fig. 1C to see the switch’s position on the top portion, [0054] Stanbridge teaches of the switch being coupled to the motor and circuit board) connected to the upper portion of the housing and coupled to the transducer and the circuit board to activate the transducer to generate the acoustic vibrations for transmission to the body portion of the user.
Stanbridge does not disclose of a hand-held vibro-acoustic assembly with one or more batteries in the interior area; of a transducer being controllable and operable to generate vibrations in the range of approximately 15 Hz-10,000 Hz, wherein the transducer is wirelessly controllable by an external controller, and the circuit board positioned between the upper structure disk and the intermediate structure disk and the circuit board comprising an amplifier, Bluetooth, battery charger, indicator, processors, and a connection to a USB port.
Goldman teaches of a hand-held vibro-acoustic assembly ([0006] Goldman teaches of a handheld device with vibrating capacity) that has one or more batteries ([0084] “battery 212”, see Fig. 2A-2B) in the interior area; a transducer that is wirelessly controllable by an external controller ([00103] Goldman teaches of wireless communication between device 200 and an external controller), a circuit board assembly comprising an amplifier ([00133] Goldman teaches of amplifiers included into the device, with references [00130],[00131], and [00132] showing the connection the amplifiers have to a circuit board), Bluetooth ([0083] “Bluetooth module”), battery charger ([0080] Goldman teaches of a connection that connects a power source to charge battery 212), indicator ([0068] Goldman teaches of light sources on device that can be used to show status of battery), processors ([00130] “processor(s) 704”, see Fig. 7), connected to a USB port ([0080] “universal serial bus (USB) port 208”). Goldman is analogous to Stanbridge, Snow, Jung, and the claimed invention for being the same field of vibration therapy (Goldman teaches of a wellness device that can vibrate [0068] and be used in therapy [0074]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include these features taught by Goldman to the device and the circuit board taught by Stanbridge. These known features improve upon the primary reference with predictable results and would have been obvious to someone of ordinary skill in the art to include them into device taught by Stanbridge. Including one or more batteries, a battery charger, an indicator, and a USB charger port allows the device to be portable and the user to recharge and reuse the device with ease. Including an amplifier would allow the device to increase the intensity of the vibrations being generated for the user. Including the feature of having the transducer that is wirelessly controllable by an external controller allows the user to better control the vibrations of the device while not have to see and interact with the device itself to change its operation. Including a processor allows for further control of the vibrational frequencies that the transducer can generate for the user.
 Snow teaches of a hand-held vibro-acoustic assembly ([0004] Snow teaches of a sensory apparatus with vibrational functions) that has a transducer being controllable and operable to generate vibrations in the range of approximately 15 Hz-10,000 Hz ([0048] Snow teaches of speakers with range of 20 Hz – 20,000 Hz, [0050] Snow teaches of vibration transduction component that can produce frequency below 20 Hz). Snow is analogous to Stanbridge, Goldman, Jung and the claimed invention for being the same field of vibration therapy ([0006]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vibration motor taught by Stanbridge with the transducer in Snow that can generate vibrations in the range of approximately 15 Hz-10,000 Hz. Since all the claimed elements were known in the prior art and one skilled in the art could have substituted one known element for another with no change in their respective functions, and the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that using a transducer that can generate a greater range of vibrations would lead to a greater range of treatment possibilities.
	The prior art of record does not disclose, teach, or suggest of a circuit board assembly positioned between the upper structure disk and the intermediate structure disk. Thus, claim 1 is allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the limitation for having a circuit board assembly positioned between the upper structure disk and the intermediate structure disk is considered allowable due to prior art found does not teaching of a circuit board at the location described, as position described between the two disks would be between the vibration component (the transducer) and the engaging area (the applicator area) of the device, resulting in the vibration of the circuit board between the disks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho Hee Jung (KR 20170001984 U) teaches of a massage device with a circuit board between the transducer and treatment area for vibrations to pass to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL JAMES KAUFFMAN whose telephone number is (571)272-6448. The examiner can normally be reached M-F: 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEIL KAUFFMAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785